NOT FOR PUBLICATION WITHOUT THE
                                APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited . R. 1:36-3.




                                                          SUPERIOR COURT OF NEW JERSEY
                                                          APPELLATE DIVISION
                                                          DOCKET NO. A-4530-17T4

KAREEM HOLDER,

           Plaintiff-Appellant,

v.

FREDDY R. ALEGRIA,
CMZ TRUCKING INC.,
LUIS RODRIGUEZ, and
DAVCO SUPPLY, INC.,

           Defendants,

and

BK FLOOR SUPPLY, INC.,

           Defendant-Respondent.


                    Argued April 10, 2019 – Decided May 6, 2019

                    Before Judges Alvarez and Reisner.

                    On appeal from Superior Court of New Jersey, Law
                    Division, Essex County, Docket No. L-0744-16.
            Alan K. Albert argued the cause for appellant (Brandon
            J. Broderick, LLC, attorneys; Kevin E. Kruse and Alan
            K. Albert, on the briefs).

            John A. Fearns argued the cause for respondent (Lamb
            Kretzer, LLC, attorneys; John A. Fearns, and Robert D.
            Kretzer, on the brief).

PER CURIAM

      Plaintiff Kareem Holder appeals from the April 27, 2018 grant of

summary judgment to defendant BK Floor Supply, Inc.         Because the Law

Division judge granted summary judgment before Holder was able to serve

discovery on BK, ignored Holder's opposition, and ignored BK's request for oral

argument, we reverse and remand.

      Holder sued for damages for life-threatening personal injuries inflicted

when he was walking across an intersection in the early hours of the morning.

He was struck first by defendant Freddie R. Alegria, who was operating a cargo

van owned by defendant CMZ Trucking, Inc.           Alegria pulled over after

proceeding forward some 300 feet. Defendant Luis Rodriguez drove then his

car over plaintiff's recumbent body.

      Holder initially sued Alegria, CMZ, and Rodriguez. After learning in

discovery that Alegria had a serious motor vehicle history known to CMZ and

its insurance brokers, and learning from the expert's report that the accident


                                                                       A-4530-17T4
                                       2
resulted from Alegria's inattentiveness and, possibly, his failure to stop

immediately to render assistance, Holder amended his complaint to add BK. BK

was served November 6, 2017. Both CMZ and BK are owned by the same

individual.

        Holder was granted leave to file an amended complaint on October 13,

2017.     At that juncture, discovery was extended to December 27, 2017,

presumably to allow time for discovery to be exchanged between Holder and the

additional defendant.

        For reasons not clear on this record and not necessary to the resolution of

this case, BK did not file a timely response, and default was entered against it.

BK attempted unsuccessfully to file its answer to the amended complaint on

February 20, 2018. By order dated March 6, 2018, Holder consented to the

default being vacated and the filing of an answer. The order required the answer

to be filed within ten days. Presumably, the answer was filed.

        Some twenty days later, on March 26, 2018, BK filed a motion for

summary judgment, which was opposed by Holder.                BK requested oral

argument. The judge made her decision in the absence of oral argument, and

without giving any reasons for the grant of summary judgment. The order




                                                                           A-4530-17T4
                                         3
merely recited form language in the preamble that the judge, "having considered

the papers and for good cause shown[,]"dismissed all claims against BK.

      Now on appeal, Holder raises the following points:

            POINT I.
            THE TRIAL COURT ERRED IN GRANTING
            RESPONDENT'S MOTION FOR SUMMARY
            JUDGMENT PURSUANT TO [RULE] 4:46-2.

                  1. The contractor, CMZ Trucking Inc., was
                  incompetent or unskilled to perform the job for
                  which it was hired.

                  2. The harm that resulted, i.e., plaintiff be[ing]
                  struck by CMZ's van, arose out of the
                  incompetence of the CMZ drivers.

                  3. It is undeniable that Vitaly Zaretsky, the sole
                  owner of BK Floor Supply Inc. and CMZ
                  Trucking Inc., knew about the unqualified and
                  incompetent CMZ employees, as well as the lack
                  of a reasonable employee hiring plan.

            POINT II.
            THE TRIAL COURT ERRED IN GRANTING
            RESPONDENT'S MOTION FOR SUMMARY
            JUDGMENT WITHOUT ORAL ARGUMENT AND
            WITHOUT A WRITTEN DECISION IN VIOLATION
            OF [RULE] 1:7-4.

            POINT III.
            THE TRIAL COURT ERRED BY NOT EXTENDING
            THE DISCOVERY PERIOD FOR [SIXTY] DAYS
            WHEN RESPONDENT FILED AN ANSWER, IN
            VIOLATION OF [RULE] 4:24-1(b).


                                                                       A-4530-17T4
                                       4
      We address Holder's second and third points only, as they are dispositive

of the appeal.   Rule 1:7-4(a) requires judges to render, by written or oral

decision, relevant facts and conclusions of law "on every motion decided by a

written order that is appealable as of right[.]" Obviously, this includes motions

for summary judgment. The court's order in this case failed to provide any

analysis whatsoever, in violation of the rule, thus requiring that the order be

vacated and the matter reversed.

      Furthermore, because of the unusual timeline in this case, Holder is

entitled by rule to sixty days of discovery. On February 20, 2017, when BK

attempted to file its answer despite the entry of default, the discovery period had

expired two months earlier. Rule 4:24-1(b) states that when a new party is

joined to a pending action, "the scheduled discovery end date shall be extended

for a [sixty]-day period[.]" Thus, summary judgment is reversed, and the matter

remanded. The trial court shall schedule the matter in due course, including a

sixty-day discovery end date, after which either party may file a summary

judgment motion.

      Reversed and remanded. We do not retain jurisdiction.




                                                                           A-4530-17T4
                                        5